DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/27/19, 5/19/20, and 1/21/20 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (US 2013/0077551).
Regarding claim 1, Lo teaches a frequency selection method applied to a network side device (base station (BS)) [paragraph 36], comprising:
(DL and UL band pair), wherein the first band set comprises at least one first working band supported by the network side device, and the first working band comprises at least one uplink frequency range (UL band) and at least one downlink frequency range (DL band) (base station determines DL and UL band pair to be assigned) [paragraphs 51, 54-56, 98-99]; and
broadcasting the first band set so that a terminal determines, according to the first band set, the at least one uplink frequency range and the at least one downlink frequency range included in the first working band supported by the network side device (information about the assignment of DL and UL bands for one or more cells of base station is broadcast) [paragraphs 74, 125].
Regarding claim 2, Lo teaches the method according to claim 1, wherein, the broadcasting the first band set comprises:
determining a target downlink frequency range from the first band set (base station determines DL band to be assigned) [paragraph 98-99]; and
broadcasting the first band set over the target downlink frequency range (base station broadcasts periodic signal to signify DL band it is currently using) [paragraph 76].
Regarding claim 3, Lo teaches the method according to claim 2, wherein, the target downlink frequency range is configured by a network management system (control server) or the network side device according to network coverage capability of carriers in respective down link frequency ranges (transmit power level) within the first band set (DL and UL bands may be assigned by a control server or a base station based on transmit power levels which is associated with a “network coverage capability” of the base station since transmit power is directly related to how much coverage the base station can provide) [paragraphs 98-100]; and/or
the target downlink frequency range is configured by the network management system or the network side device according to load status of carriers (capacity load) in respective down link frequency ranges within the first band set [paragraph 87].

receiving a random access request message sent by the terminal over the first uplink frequency range or a first uplink carrier, wherein, the first uplink frequency range or the first uplink carrier is determined by the network side device or determined by the terminal (base station receives access request via random access channel within UL band after broadcasting DL/UL band assignment) [paragraphs 122-128].
Regarding claim 5, Lo teaches the method according to claim 4, wherein, when the first uplink frequency range or the first uplink carrier is determined by the network side device, determining the first uplink frequency range or the first uplink carrier from the at least one uplink frequency range supported by the network side device; and broadcasting an uplink band indication message, so that the terminal determines the first uplink frequency range or the first uplink carrier according to the uplink band indication message, wherein, the uplink band indication message is configured for indicating the first uplink frequency range or indicating a center frequency and a bandwidth of the first uplink carrier.
Claims 19 and 20 recite similar subject matter as claim 1 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2013/0077551) in view of Rahman et al. (US 2017/0279567).
Regarding claim 6, Lo does not explicitly teach the method further comprises: acquiring terminal band indication information sent by the terminal, wherein, the terminal band indication information comprises a second band set, the second band set comprises at least one second working band supported by the terminal, and the second working band comprises at least one uplink frequency range and at least one downlink frequency range; determining an uplink frequency range supported by both the network side device and the terminal according to the first band set and the second band set; and determining a second uplink frequency range or a second uplink carrier from the uplink frequency range supported by both the network side device and the terminal.  In an analogous prior art reference, Rahman teaches acquiring terminal band indication information (capability information) sent by a terminal (UE) [network node receives capability information of UE) [paragraph 97], wherein, the terminal band indication information comprises a second band set (frequency band combination), the second band set comprises at least one second working band supported by the terminal, and the second working band comprises at least one uplink frequency range and at least one downlink frequency range (frequency band combination may include UL and DL bands in TDD); determining an uplink frequency range (UL subframe configuration) supported by both the network side device and the terminal according to the first band set and the second band set; and determining a second uplink frequency range or a second uplink carrier from the uplink frequency range supported by both the network side device and the terminal (network node determines UL subframe configuration which may include a plurality of frequency bands based on capability information) [paragraph 144].   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lo to allow acquiring terminal band indication information sent by the terminal, wherein, the terminal band indication information comprises a second band set, the second band set 
Regarding claim 7, Lo and Rahman in combination teaches the method according to claim 6, wherein, the acquiring the terminal band indication information comprises:
receiving the terminal band indication information sent by the terminal over the first uplink frequency range or the first uplink carrier; or acquiring the terminal band indication information from a network management device (in the relied upon combination of Lo and Rahman, the mobile station of Lo is modified to send capability information, as taught by Rahman, in the access request via the random access channel within the UL band).

Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647